Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 03/10/21. Claims 1, 17 and 20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.    Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i. e, law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A prong one:

Exemplary independent claim 1 is directed to the abstract idea of identify user actions associated with a subset of a first plurality of item listings, the first plurality of item listings corresponding to a search query on a search platform. This is considered to be abstract because it is a concept related to "data gathering" which the courts have found to be examples of abstract idea. The claims fall under the category of "certain methods of organizing human activity" which are patent ineligible.

Step 2 prong two:
The claim recites several steps: identify user actions associated with a subset of a first plurality of item listings, the first plurality of item listings corresponding to a search query on a search platform; identify 

All of the steps refer either to (identify user actions associated with a subset of a first plurality of item listings, the first plurality of item listings corresponding to a search query on a search platform; identify one or more item attributes of at least a portion of the subset of the first plurality of item listings; select a second plurality of item listings based, at least in part, on the one or more item attributes of the subset of the first plurality of item listings; and selectively update the first plurality of item listings with the second plurality of item listings, steps) or actually transmitting or receiving information (the remaining steps) to perform the abstract idea. None of the limitations serves to integrate the abstract idea into a practical application.

Step 2B:

Referring to the steps noted above, all refer to steps which the courts have found to be well-understood activities or computer functions when recited at a high level or as insignificant extra-solution activity as they are in the current claims (See MPEP 2106.05 (d) II). In particular, all of the steps refer to preparing to or actually receiving or e.g., using the Internet to gather data, Symantec. 838 F, 3d at 1321,120 USPQ2d at 1382 (utilizing an intermediary computer to forward information): OIP Techs, Inc. v.Amazon.com, Inc, 788F.3d 1359,1363,115 USPQ2d 1090. 1093 (Fed. Cir.2015) (sensing messages over 

The claims recite certain additional elements related to the use of certain computer components (e.g., a processor, a computer storage medium and a non-transitory machine-useable storage medium). However, these components are recited at a high level, are generic, and are used in a conventional way to implement the abstract idea. In essence, the claim recites steps to perform the abstract idea, and then says "apply if using a computer or system of computers. This does not provide significantly more to the abstract idea so as to transform it into patent-eligible material (Alice).
All of these claimed features when considered individually or as a whole fail to recite significantly more than the abstract idea itself. 

Dependent claims 2-16 and 18-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims fail to remedy this situation. Therefore, the claims are rejected under 35 U.S.C.101 as being directed to non-statutory subject matter.


Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

5. Claims 1-20 of the Application No.16/531,929 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10, 489,407.


Response to Arguments
6.	Applicant's arguments filed on 03/10/21 with respect to claims 1-20 have been fully considered but they are not persuasive. 

At pages 1-4 of the response filed on 03/10/21, Applicant’s argues the followings:
The 101 rejection should be withdrawn.

With respect to Applicant's argument, the Examiner respectfully resubmitted the new Patent Eligibility Guidance published on January 2019 regarding the 101 rejection.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2). If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).

In the instant case, claims 1-20 are directed to a system, a method and non-transitory machine useable storage medium embody instructionsing. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A).

Independent claims 1, 17 and 20 are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are "directed to" a judicial exception. The Examiner notes that the claimed invention is directed to an abstract idea in that 
identify, “at the triggering engine”, one or more item attributes of at least a portion of the subset of the first plurality of item listings;
automatically select, “at an inference engine”, a second plurality of item listings based, at least in part, on the one or more item attributes of the subset of the first plurality of item listings; and
selectively update, “at the inference engine”, the first plurality of item listings with the second plurality of item listings which indicates an interaction between people (see at least 84 Fed. Reg. (4) at 52).

The Examiner notes that the claim language below is directed to the defined abstract idea: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to: identify, at a triggering engine, user actions associated with a subset of a first plurality of item listings, the first plurality of item listings corresponding to a search query on a search platform; identify, at the triggering engine, one or more item attributes of at least a portion of the subset of the first plurality of item listings;
automatically select, at an inference engine, a second plurality of item listings based, at least in part, on the one or more item attributes of the subset of the first plurality of item listings; and
selectively update, at the inference engine, the first plurality of item listings with the second plurality of item listings.


identify, at the triggering engine, one or more item attributes of at least a portion of the subset of the first plurality of item listings;
automatically select, at an inference engine, a second plurality of item listings based, at least in part, on the one or more item attributes of the subset of the first plurality of item listings; and
selectively update, at the inference engine, the first plurality of item listings with the second plurality of item listings.

This is substantially similar to the abstract idea identified in the 2019 PEG in grouping "b" in that that claims are directed to certain methods of organizing human activity such as interactions between people such as commercial interactions, behaviors or business relations and “Mental Processes”. This amounts to a method of organizing human activity specifically identify, at a triggering engine, user actions associated with a subset of a first plurality of item listings, the first plurality of item listings corresponding to a search query on a search platform; identify, at the triggering engine, one or more item attributes of at least a portion of the subset of the first plurality of item listings; automatically select, at an inference engine, a second plurality of item listings based, at least in part, on the one or more item attributes of the subset of the first plurality of item listings; and selectively update, at the inference engine, the first plurality of item listings with the second plurality of item listings and the steps of the claim involved organizing human activity, the claim recites an abstract idea consistent with the "organizing human activity" grouping set for in the 2019 PEG.

If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application. The Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite "significantly more" at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.

The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words "apply it" (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified methods of organizing human activity such as interactions between people such as commercial interactions, behaviors or business relations and “Mental Processes”. For instance, the additional elements or combination of elements other than the abstract idea itself include the 

Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words "apply it" (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, "stating an abstract idea while adding the words 'apply it with a computer" will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.



While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 17 and 20 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.

With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.

The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself. For example, the dependent claims 2-16 and 18-19 are directed to further embellishments of the business interactions managed by the system which has been identified as being representative of an abstract idea. Therefore, the dependent claims do not amount to claiming anything that is significantly more than the judicial exception. Therefore, since there are no limitations in the 

In addition, it is respectfully noted that the amended limitations which referred to similar abstract idea have been addressed in the previous Office Action. Further, the added limitations (e.g., "at a triggering engine", "at the triggering engine", "at the triggering engine", “automatically”, “at an inference engine” and “at the inference engine” in claim 1, "at a triggering engine”, “at the triggering engine”, “automatically and”, “at an inference engine"... in claims 17 and 20"...) perform functioning that is considered to be well-understood and conventional, as stated in the previous Office Action. As such, the same explanations can also be used for this rejection, since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements (e.g., " at a triggering engine", "at the triggering engine", "at the triggering engine", “automatically”, “at an inference engine” and “at the inference engine” in claim 1, "at a triggering engine”, “at the triggering engine”, “automatically and”, “at an inference engine"... in claims 17 and 20"...) do not add meaningful limitations to the abstract idea and the functions performed by such generic computer elements would be routine, conventional and well-understood to one of ordinary skill in the computer arts. Therefore, Applicant's argument is not persuasive and the rejection is hereby sustained.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VANEL FRENEL/Primary Examiner, Art Unit 3687